Citation Nr: 1752256	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  15-12 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 







INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to May 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

At no time under consideration is the Veteran's allergic rhinitis shown to have been manifested by polyps or by greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side


CONCLUSION OF LAW

A compensable rating for allergic rhinitis is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.21, 4.31, 4.97, Diagnostic Code (Code) 6522 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal is from the rating decision that granted service connection and assigned a disability rating and an effective date for the award.  Accordingly, the purpose of statutory notice was met, and such notice was no longer necessary.  A statement of case properly provided notice on the downstream issue of entitlement to an increased initial rating.
VA has obtained all pertinent treatment records the Veteran identified.  He was afforded examinations by, or on behalf of, VA in July 2012, July 2016 and October 2016.  Neither the Veteran nor his representative has asserted a duty to assist omission.  See Scott v. McDonald, 789 F.3d 1375, 138 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361   (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria, Factual Background, and Analysis
Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. §  1155; 38 C.F.R. § 4.1. 
Where there is approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.
With the initial rating assigned with a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As will be explained in greater detail below, the Board finds that the record does not reflect any distinct period of time when the criteria for a compensable rating for allergic rhinitis were met. 
Rhinitis (allergic or vasomotor) is rated under Code 6522.  A 10 percent rating is warranted when there are no polyps but there is greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent rating is warranted when there are nasal polyps.  38 C.F.R. § 4.97.
In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31. 
The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decisions, there is no need to discuss in detail every piece of evidence.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).   Hence, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.
In an August 2011 statement, the Veteran reported that he has suffered from allergies since service.  He reported that "natural elements and man-made elements cause his eyes to itch, nose to run, sweating, extreme nasal congestion and intense bouts of sneezing".  He explained that his allergies have led to sinusitis, which has persisted since service with little avail. 
On July 2012 VA examination, the Veteran reported congestion since service with symptoms worst in the spring and fall.  He did not have a greater than 50 percent obstruction of the nasal passages or complete obstruction of either side due to rhinitis.  He did not have permanent hypertrophy of the nasal turbinates or nasal polyps.  There was no evidence of a granulomatous condition. The diagnosis was allergic rhinitis.  The examiner stated that the condition did not impact the Veteran's ability to work. 
In an October 2013 notice of disagreement, the Veteran stated that he has at least 50 percent obstruction of nasal passages on both sides (which he treats with nasal sprays and oral medication).  
VA treatment records show that the Veteran received treatment for acute sinusitis on several occasions.  For example, in December 2013 and 2014 he presented with complaints of sinus congestion.  It was noted that he used nasalide spray, and that azithromycin was prescribed for acute sinus flare up.  In July 2015, he reported sinus drainage.  On physical examination, tenderness of maxillary sinuses was noted.  There was no inflammation of the pharynx or exudative tonsillitis.  
On July and October 2016 examinations by, and on behalf of, VA, the diagnosis was rhinitis.  Greater than 50 percent obstruction of both nasal passages or complete obstruction on either side was not noted on either occasion.  The Veteran did not have permanent hypertrophy of nasal turbinates or nasal polyps.  The examiners stated that the condition did not impact on his ability to work.
The Veteran contends that his rhinitis warrants a compensable rating. Although the Veteran is competent to report his symptoms, whether or not there is such pathology as 50 or 100 percent of a nasal passage, and whether or not there are polyps, are medical question (that require medical examination), and are beyond the scope of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  None of the three (July 2012, July 2016 and October 2016 examinations) found complete obstruction of a nasal passages on one side or greater than 50 percent obstruction on both sides (so as to warrant a compensable rating under Code 6522).  Accordingly, a 0 percent rating must be assigned.  38 C.F.R. § 4.31.  VA treatment records note a history of allergic rhinitis and note congestion and drainage; but they do not show that at any time under consideration there was blockage of nasal passages to a degree of 50 percent, bilaterally, or 100 percent on either side, or that there were polyps.  
Neither the Veteran nor his representative has alleged any symptoms of, or impairment due to, allergic rhinitis not encompassed by the schedular criteria, and the record does not suggest that such exist. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  The preponderance of the evidence is against this claim.  Accordingly, the appeal in the matter must be denied.
......................................................................................................................................................................................................
ORDER

A compensable rating for allergic rhinitis is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


